 



EXHIBIT 10.3
FORM OF SHARE PURCHASE AGREEMENT
     The undersigned Seller and Buyer have entered into this Share Purchase
Agreement dated as of October 18, 2007 for Seller’s sale of shares of common
stock of HAPC, Inc. to Buyer.
     1. Seller hereby sells, and Buyer hereby buys, the Shares of Common Stock
of HAPC, Inc. specified below for the Purchase Price specified below effective
immediately, such sale to settle on the Settlement Date specified below.

                     
 
  Number of Shares:                  
 
                Purchase Price per Share: $            
 
                Settlement Date:   October           , 2007
 
            2.   Seller holds the Shares through       .     [Identify
broker/custodian]

     3. Seller represents and warrants that (a) it has held the Shares since
August 6, 2007, the record date for HAPC, Inc.’s Special Annual Meeting of
Stockholders, currently scheduled to be re-convened on October 19, 2007 and
(b) either purchased the Shares in HAPC’s initial public offering or in an open
market purchase. Seller hereby agrees to promptly and timely provide (and, if
applicable, cause the record holder of the Shares to provide) to Buyer a “legal
proxy” and all other documents necessary to enable Buyer to vote the Shares at
such meeting or any adjournment thereof. Seller represents and warrants that it
has not transferred the right to vote the Shares to any other person.
     4. Seller hereby provides Buyer with an irrevocable proxy with respect to
the Shares in the form attached. Seller hereby agrees to promptly and timely
vote the Shares in favor of all recommendations of the Board of HAPC, Inc., and
to maintain such vote (and provide evidence thereof to Buyer), until such time
as Buyer is able to submit the irrevocable proxy to HAPC, Inc.
     5. Seller acknowledges that Buyer is purchasing the Shares for the purpose
of increasing the likelihood that the transaction between HAPC, Inc. and Buyer
relating to the sale of the capital stock of InfuSystem, Inc. will be approved,
and that Buyer believes, with the acquisition of the Shares, that such approval
may thereby be achieved.
[Signature Page Follows.]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

                      Seller       Buyer    
 
                   
[                                                            ]       I-Flow
Corporation    
 
                   
By:
          By:        
 
 
 
Name:          
 
Name:    
 
  Title:           Title:    

 